DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered. 
Status of Claims
Claim 5 has been cancelled. Claim 7 is new. Claims 1-4 and 6-7 are pending.
Status of Previous Rejections
The rejections of Claims 1-4 and 6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura (US PG-Pub 2007/0240789, hereinafter “Nakamura”), and further in view of Nagata (US PG-Pub 2008/0223489, hereinafter “Nagata”) are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura (US PG-Pub 2007/0240789, hereinafter “Nakamura”), and further in view of Nagata (US PG-Pub 2008/0223489, hereinafter “Nagata”).
Regarding Claims 1-2 and 6-7, Nakamura teaches a method for making a rare earth permanent magnet comprising ([0022] to [0040]): making an R-T-B sintered body containing 12-15 at% R, 3-8 at% B and the balance being Fe and/or Co; disposing a powder mixture on a surface of the R-Fe-B sintered body, the powder mixture comprising an alloy powder having an average particles size less than 100 µm and a composition of Ra2TbMcAdHe (wherein R2 is at least one element selected from rare earth elements inclusive of Y and Sc, M is at least one element selected from the group consisting of Al, Cu, Zn Si, P, etc., T is iron and/or cobalt, A is boron and/or carbon, H is hydrogen, 15≤a≤80, 0.1≤c≤15, 0≤d≤30, 0≤e≤(ax2.5), and the balance of b) and an R-Oxide. Thus, Nakamura teaches an embodiment that the powder alloy has a formula Ra2TbMcHe (when d=0) and the powder alloy composition disclosed by Nakamura overlaps the recited composition in claims 1 and 6-7 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. Nakamura discloses that the content of the R-oxide is preferably 0.5-25 wt% of the powder and the size of the R-oxide powder is preferably 0.01 -10 µm ([0034] and [0035]), which meets the recited oxide content and size in Claim 1. See MPEP 2144.05 I. Nakamura teaches that the adsorption heat treatment is performed in vacuum or inert gas at 360 ºC to (Ts-10)ºC for 1 minute to 10 hours to diffuse the element from the powder mixture into the grain boundary ([0027] and [0039]), which meets the heat treatment conditions recited in Claims 1 and 2. See MPEP 2144.05 I. 
Nakamura does not teach that the alloy powder contains at least 70% by volume of an intermetallic compound phase as recited in Claim 1. Nagata teaches a method for making a permanent magnet similar to the method of Nakamura ([0026] to [0038]). Nagata discloses ([0028] to [0030]) that the diffusion alloy powder may be R-T-M powder and that the diffusion alloy with at least 70% by volume intermetallic phase is easy to pulverize. Thus, it would be obvious to one of ordinary skill in the art to make an Ra2TbMcHe alloy powder contains at least 70% by volume intermetallic phase as taught by Nagata in the process of Nakamura in order to make an Ra2TbMcHe alloy that is easy to pulverize as disclosed by Nagata. Nagata further discloses that the R-T-M alloy has a particle size up to 100 µm ([0031]), which meets the limitation recited in claim 1.
Regarding Claim 3, Nakamura teaches ([0038]) dispersing the powder mixture in an organic solvent or water, immersing the sintered magnet body in the resulting slurry, and drying in hot air or vacuum to coat the surface of the sintered magnet body with the powder mixture, which reads on the limitation of instant Claim 3.
Regarding Claim 4, Nakamura discloses the sintered magnet body has a minimum portion with a dimension equal to or less than 20 mm ([0013]), which meets the limitation recited in claim 4.
Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
The applicants argued that the present invention as recited in the claims provides unexpected results over the cited references. Specifically, Applicant compared Example 35 to Example 36 in the specification pointing out that even though Example 35 has a disadvantaged coercive force of the mother sintered magnet body as compared to Example 36, the resulting coercive force obtained for the magnet of Example 35 was comparable to the coercive force of the magnet of Example 36. Applicant pointed out that this result was due to the hydrogen in the Nd34Al61H5 alloy in Example 35 which. effectively enhances reduction of Tb4O7, to diffusion of Tb which is an effective element for improving coercive force (Hcj) from the oxide.
In response, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  See MPEP 716.02(d) II and MPEP 2144.05 III.  
In applicants’ Specification, only one example contains hydrogen. Thus, the applicants have not compared a sufficient number of tests both inside and outside the claimed range. Claim 1 recites a broad composition range of sintered compact and diffusion material, however, the applicants have not provided data to show the effect of hydrogen on coercivity of magnets having a number of compositions of mother sintered magnet body and a number of compositions of diffusion material.
Example 35 and Example 36 have different composition of mother sintered body which are Nd11.8Pr3FebalCo1B5.3 and Nd12.3Dy2.5FebalCo3.5B5.4, respectively.
Example 35 and Example 36 also have different Nd, Pr and Al composition in the  diffusion alloy. 
There is no disclosure what coercivity of Example 35 and Example 36 was before the diffusion heat treatment. The coercivity of a magnet depends on a lot of factors: composition, structure and impurity levels etc. There is no evidence that the comparable coercivity of Example 35 and Example 36 is due to the presence of hydrogen in the diffusion alloy of Example 35. Therefore, the argument that the claimed amount of hydrogen has unexpected results is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733